United States Securities and Exchange Commission Washington, DC 20549 FORM 10-QSB þQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number 0-50009 PACIFIC HEALTH CARE ORGANIZATION, INC. (Exact name of small business issuer as specified in its charter) UTAH 87-0285238 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 21 Toulon, Newport Beach, CA 92660 (Address of principal executive offices) (949) 721-8272 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes []No [X] As of November 7, 2007, the registrant had 15,427,759 shares of its common stock, par value $.001 issued and outstanding. Transitional small business disclosure format. Yes []No[X] PACIFIC HEALTH CARE ORGANIZATION, INC. FORM 10-QSB TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Unaudited Consolidated Financial Statements Balance Sheets as ofSeptember 30, 2007 and December 31, 2006 3 Statements of Operations for the Three and Nine Months Ended September 30, 2007 and 2006 4 Statements of Cash Flows for the Nine Ended September 30, 2007 and 2006 5 Notes to Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Conditionand Results of Operations 18 Item 3.Controls and Procedures 27 PART II— OTHER INFORMATION Item 6.Exhibits 27 Signatures 28 2 PART I.FINANCIAL INFORMATION Item 1. Financial Information Pacific Health Care Organization, Inc. Balance Sheets ASSETS September 30, 2007 (Unaudited) December 31, 2006 Current Assets Cash $ 478,967 $ 273,058 Accounts receivable, net of allowance of $20,000 236,129 213,738 Income tax receivable 15,045 27,355 Deferred tax asset 15,577 14,615 Prepaid state income tax - 1,600 Prepaid expenses 48,712 49,548 Total current assets 794,430 579,914 Property and equipment, net (note 4) Computer equipment 60,922 60,922 Furniture & fixtures 24,766 24,766 Total property & equipment 85,688 85,688 Less: accumulated depreciation (82,472 ) (75,317 ) Net property & equipment 3,216 10,371 Total assets $ 797,646 $ 590,285 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 9,259 $ 9,910 Accrued expenses (note 8) 164,907 142,065 Tax payable 69,470 - Unearned revenue 91,097 83,521 Total current liabilities 334,733 235,496 Total liabilities 334,733 235,496 Commitments and Contingencies - - Shareholders’ Equity Preferred stock; 5,000,000 sharesauthorized at $0.001 par value;zero shares issued and outstanding - - Common stock; 50,000,000 shares authorized at $ 0.001 par value; 15,427,759shares issued and outstanding 15,428 15,428 Additional paid-in capital 610,007 610,007 Accumulated (deficit) (162,522 ) (270,646 ) Total stockholders' equity 462,913 354,789 Total liabilities and stockholders’ equity $ 797,646 $ 590,285 The accompanying notes are an integral part of these consolidated financial statements 3 Pacific Health Care Organization, Inc. Statements of Operations (Unaudited) For three months ended September 30, For nine months ended September 30, 2007 2006 2007 2006 Revenues HCO fees $ 270,623 $ 321,372 $ 730,657 $ 926,628 MPN fees 179,251 95,138 502,591 393,174 Other 98,260 65,660 235,574 143,783 Total revenues 548,134 482,170 1,468,822 1,463,585 Expenses Depreciation 2,385 2,385 7,155 7,155 Consulting fees 55,651 37,756 153,618 82,464 Salaries & wages 153,651 177,745 457,288 538,766 Professional fees 44,472 217,788 130,635 404,321 Insurance 34,363 25,801 86,075 96,101 Employment enrollment 17,400 9,333 52,200 46,866 Data maintenance 56,017 89,535 210,019 263,449 General & administrative 69,716 51,554 196,204 185,175 Total expenses 433,655 611,897 1,293,194 1,624,297 Income (loss) from operations 114,479 (129,727 ) 175,628 (160,712 ) Other income: Interest income 848 300 1,458 1,882 Total other income 848 300 1,458 1,882 Income (loss) before taxes 115,327 (129,427 ) 177,086 (158,830 ) Income tax provision (benefit) 41,252 (40,707 ) 68,962 (45,707 ) Net income (loss) $ 74,075 $ (88,720 ) $ 108,124 $ (113,123 ) The accompanying notes are an integral part of these consolidated financial statements 4 Pacific Health Care Organization, Inc. Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net Income (Loss) $ 108,124 $ (113,123 ) Adjustments to reconcile net income (loss) to net cash: Depreciation 7,155 7,155 Stock options issued for services - 6,859 Changes in operating assets & liabilities (Increase) decrease in accounts receivable (22,391 ) 38,823 (Increase) decrease in income tax receivable 12,310 (23,216 ) Increase in deferred tax asset (962 ) (23,791 ) Decrease in prepaid state income tax 1,600 - (Increase) decrease in prepaid expenses 836 (17,694 ) Decrease in accounts payable (651 ) (22,048 ) Increase in accrued expenses 22,842 60,679 Increase (decrease) in income tax payable 69,470 (33,544 ) Increase in unearned revenue 7,576 90,061 Net cash provided by (used in) operating activities 205,909 (29,839 ) Cash Flows from Investing Activities Net cash used by investing activities - - Cash Flows from Financing Activities Net cash used by financing activities - - Increase (decrease)in cash 205,909 (29,839 ) Cash at beginning of period 273,058 345,091 Cash at end of period $ 478,967 $ 315,252 Supplemental Cash Flow Information Cash paid for: Interest $ - $ - Taxes 4,122 1,857 The accompanying notes are an integral part of these consolidated financial statements 5 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Nine Months Ended September 30, 2007 NOTE 1 - Corporate History Pacific Health Care Organization, Inc. (the “Company”) was incorporated under the laws of the state of Utah on April 17, 1970 under the name Clear Air, Inc.The Company changed its name to Pacific Health Care Organization, Inc., on January 31, 2001.On February 26, 2001, the Company acquired Medex Healthcare, Inc. (“Medex”), a California corporation organized March 4, 1994, in a share for share exchange.Medex is now a wholly owned subsidiary of the Company.Medex is in the business of managing and administering Health Care Organizations (“HCOs”) and Medical Provider Networks (MPNs”) in the state of California.The principal business of the Company is that ofMedex. HCOs are networks of medical providers established to serve the Workers’ Compensation industry. In the original legislation establishing HCOs, the California legislature mandated that if an employer contracts services from an HCO, the injured workers must be given a choice between at least two HCOs. Medex recognized early on that two HCO certifications were necessary to be competitive. Instead of aligning with a competitor, Medex elected to go through the lengthy application process with the California Department of Industrial Relations (“DIR”) twice and received certification to operate two separate HCOs. While there is no longer a statutory requirement to offer two HCOs to employers Medex continues to retain its two certifications, so that employer clients have the option of offering one or two HCOs to their employees. The Company believes its ability to offer two HCOs gives potential clients greater choices, which is favored by a number of employers, especially those with certified bargaining units. Through the two HCO licenses the Company offers injured workers a choice of enrolling in an HCO with a network managed by primary care providers requiring referrals to specialists or a second HCO where injured workers do not need any prior authorization to be seen and treated by specialists. The two HCO certifications obtained by Medex cover the entire state of California. Medical and indemnity costs associated with Workers’ Compensation in the state California are billions of dollars annually. The two HCO networks have contracted with over 3,300 individual providers and clinics, as well as, hospitals, pharmacies, rehabilitation centers and other ancillary services making the Company’s HCOs capable of providing comprehensive medical services throughout California. The Company is continually developing these networks based upon the nominations of new clients and the approvals of their claims' administrators. By virtue of our continued certification as an HCO, we are also statutorily deemed to be qualified as an approved MPN.We began offering MPN services in January 2005.As a licensed HCO and MPN, we are able to offer our clients an HCO program, an MPN program and a hybrid of the HCO and MPN programs.Under this hybrid model, an employer can enroll its employees in the HCO program, and then prior to the expiration of the 90 or 180 day treatment period under the HCO program, the employer can enroll the employee into the MPN program.This allows employers to take advantage of both programs.To the best of our knowledge, we are currently the only entity that offers both programs together in a hybrid program. 6 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Nine Months Ended September 30, 2007 NOTE 1 - Corporate History (continued) The Company is currently in continued discussions with insurance brokers, carriers, third party administrators, managed care organizations and with representatives of self-insured employers, both as partners and potential clients. Based on potential cost savings to employers and the approximately fourteen million workers eligible for the services of the Company, the Company expects that employers will continue to sign contracts with the Company to retain the services it provides. The amounts the Company charges employers per enrollee may vary based upon factors such as employer history and exposure to risk; for instance, a construction company would likely pay more than a payroll service company. In addition, employers who have thousands of enrollees are more likely to get a discount. Because the Company contracts with medical providers, who own their own medical equipment such as x-ray machines, the Company does not typically incur large capital expenditures.The Company does, however, incur fixed costs such as liability insurance and other usual costs of running an office. NOTE 2 - Significant Accounting Policies A.Basis of Accounting The Company uses the accrual method of accounting. B.Revenue Recognition The Company applies the provisions of SEC Staff Accounting Bulletin No. 104, REVENUE RECOGNITION IN FINANCIAL STATEMENTS (“SAB 104”), which provides guidance on the recognition, presentation and disclosure of revenue in financial statements filed with the SEC. SAB 104 outlines the basic criteria that must be met to recognize revenue and provides guidance for disclosure related to revenue recognition policies. In general, the Company recognizes revenue related to monthly contracted amounts for services provided when (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred or services have been rendered, (iii) the fee is fixed or determinable and (iv) collectibility is reasonably assured. Health care service revenues are recognized in the period in which fees are fixed or determinable and the related services are provided to the subscriber. The Company’s subscribers pay for their services by check or electronic check payment, and revenue is then recognized ratably over the period in which the related services are provided. Advance billings to subscribers are recorded on the balance sheet as unearned revenue.In circumstances where payment is not received in advance, revenue is only recognized when earned. An allowance for uncollectible accounts is established for any customer who is deemed as possibly uncollectible. C.Cash Equivalents The Company considers all short term, highly liquid investments that are readily convertible, within three months, to known amounts as cash equivalents. The Company currently has no cash equivalents. 7 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Nine Months Ended September 30, 2007 NOTE 2 - Significant Accounting Policies (continued) D.Concentrations Financial instruments that potentially subject the Company to concentrations of credit risks consist of cash and cash equivalents. The Company places its cash and cash equivalents at well-known, quality financial institutions. At times, such cash and investments may be in excess of the FDIC insurance limit. E.Net Earnings (Loss) Per Share of Common Stock (unaudited) The computation of earning (loss) per share of common stock is based on the weighted average number of shares outstanding at the date of the financial statements. Potentially issuable common shares totaling 416,250 related to options were considered but excluded from the calculation of fully diluted loss per share during 2006 because their inclusion would have been anti-dilutive. For the Nine Months Ended September 30, 2007 (unaudited) 2006 (unaudited) Basic Earnings per share: Income (Loss) (numerator) $ 108,124 $ (113,123 ) Shares (denominator) 15,427,759 15,427,759 Per Share Amount $ .01 $ (.01 ) Full Dilluted Earnings per share: Income (Loss) (numerator) $ 108,124 $ (113,123 ) Shares (denominator) 15,777,759 15,427,759 Per Share Amount $ .01 $ (.01 ) F.Depreciation The cost of property and equipment is depreciated over the estimated useful lives of the related assets. The cost of leasehold improvements is depreciated over the lesser of the length of the lease of the related assets for the estimated lives of the assets.Depreciation is computed on the straight line method. 8 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Nine Months Ended September 30, 2007 NOTE 2 - Significant Accounting Policies (continued) G.Use of Estimates The preparation of the financial statements in conformity with generally accepted accounting principles, in the United States of America, requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. H.Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and it's wholly - owned subsidiary. Intercompany transactions and balances have been eliminated in consolidation. I.Fair Value of Financial Instruments The fair value of the Company's cash and cash equivalents, receivables, accounts payable and accrued liabilities approximate carrying value based on their effective interest rates compared to current market prices. J.General and Administrative Costs General and administrative expenses include fees for office space, compensated absences, travel expenses and entertainment costs. K.Income Taxes The Company utilizes the liability method of accounting of income taxes. Under the liability method, deferred income tax assets and liabilities are provided based on the difference between the financial statements and tax basis of assets and liabilities measured by the currently enacted tax rates in effect for the years in which these differences are expected to reverse. Deferred tax expense or benefit is the result of changes in deferred tax assets and liabilities. L.Capital Structure The Company has two classes of stock.Preferred stock, 5,000,000 shares authorized, zero issued.Voting rights and liquidation preferences have not been determined. The Company also has voting common stock of 50,000,000 shares authorized, with 15,427,759 shares issued and outstanding.No dividends were paid in the nine months ended 2007 and 2006. The Company has never paid a dividend. 9 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Nine Months Ended September 30, 2007 NOTE 2 - Significant Accounting Policies (continued) M.Stock-Based Compensation The Company has adopted the fair value method of accounting for stock-based employee compensation in accordance with statement of Financial Accounting Standards No. 123 (Revised 2004), “Accounting for Stock-Based Compensation” (SFAS123[R]). This standard requires the company to record compensation expense using the Black-Scholes pricing model. N.Trade Receivables The Company, in the normal course of business, extends credit to its customers on a short-term basis. Although the credit risk associated with these customers is minimal, the Company routinely reviews its accounts receivable balances and makes provisions for doubtful accounts. The Company ages its receivables by date of invoice. Management reviews bad debt reserves quarterly and reserves specific accounts as warranted or sets up a general reserve based on amounts over 90 days past due. When an account is deemed uncollectible, the Company charges off the receivable against the bad debt reserve.At the nine months ended September 30, 2007, a $20,000 general reserve for balances over 90 days past due has been established. The percentages of the major customers to total accounts receivable for the nine months ended September 30, 2007 (unaudited) are as follows: Customer A20% Customer B16% Customer C12% NOTE 3 - New Technical Pronouncements In February 2006, the FASB issued SFAS No. 155, ACCOUNTING FOR CERTAIN HYBRID FINANCIAL INSTRUMENTS – AN AMENDMENT OF FASB STATEMENTS NO. his Statement amends FASB Statements No. 133, accounting for Derivative Instruments and Hedging Activities, and No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities. This statement resolves issues addressed in Statement 133 Implementation Issued No. D1, “Application of Statement 133 to Beneficial Interests in Securitized Financial Assets.” The adoption of SFAS No. 155 did not have an impact on the Company's consolidated financial statements. In March 2006, the FASB issued SFAS No. 156, ACCOUNTING FOR SERVICING OF FINANCIAL ASSETS – AN AMENDMENT OF FASB STATEMENT No. 140. This Statement amends FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, with respect to the accounting for separately recognized servicing assets and servicing liabilities. The adoption of SFAS No. 156 did not have an impact on the Company's consolidated financial statements. 10 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Nine Months Ended September 30, 2007 NOTE 3 - New Technical Pronouncements (continued) In September 2006, the FASB issued SFAS No. 157, FAIR VALUE MEASUREMENTS. This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles in the United States (GAAP), and expands disclosures about fair value measurements. This statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The adoption of SFAS 157 did not have an impact on the Company’s consolidated financial statements. The Company presently comments on significant accounting policies (including fair value of financial instruments) in Note 2 to the financial statements. In September 2006, the FASB issued SFAS No. 158,EMPLOYERS’ ACCOUNTING FOR DEFINED BENEFIT PENSION AND OTHER POSTRETIREMENT PLANS –AN AMENDMENT OF FASB STATEMENTS NO. 87, 88, (R). This statement improves financial reporting by requiring an employer to recognize the overfunded or underfunded status of a defined benefit postretirement plan (other that a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. The adoption of SFAS No. 158 did not have an impact on the Company’s consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, THE FAIR VALUE OPTION FOR FINANCIAL ASSETS AND FINANCIAL LIABILITIES – INCLUDING AN AMMENDMENT OF FASB STATEMENT NO.115. This statements objective is to improve financial reporting by providing the Company with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This statement is expected to expand the use of fair value measurement, which is consistent with the FASB’s long-term measurement objective for accounting for financial instruments. The adoption of SFAS 159 did not have an impact on the Company’s financial statements. The Company presently comments on significant accounting policies (including fair value of financial instruments) in Note 2 to the financial statements. 11 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Nine Months Ended September 30, 2007 NOTE 4 - Fixed Assets The Company capitalizes the purchase of equipment and fixtures for major purchases in excess of $1,000 per item. Capitalized amounts are depreciated over the useful life of the assets using the straight line method of depreciation which is 3 and 7 years for office equipment, and furniture and fixtures, respectively. Scheduled below are the assets, costs and accumulated depreciation at September 30, 2007 (unaudited) and December 31, 2006. Cost Depreciation Expense Accumulated Depreciation For the Nine Months Ended September 30, 2007 (unaudited) For the Year Ended December 31, 2006 For the Nine Months Ended September 30, 2007 (unaudited) For the Year Ended December 31, 2006 For the Nine Months Ended September 30, 2007 (unaudited) For the Year Ended December 31, 2006 Assets Computer Equipment $ 60,922 $ 60,922 $ - $ 6,386 $ 60,922 $ 60,922 Furniture & Fixtures 24,766 24,766 7,155 3,154 21,550 14,395 Totals $ 85,688 $ 85,688 $ 7,155 $ 9,540 $ 82,472 $ 75,317 NOTE 5 - Income Taxes The Company accounts for corporate income taxes in accordance with Statement of Accounting Standards Number 109 (“SFAS No. 109”) “Accounting for Income Taxes.”SFAS No. 109 requires an asset and liability approach for financial accounting and reporting for income tax purposes. The tax provision (benefit) for the nine months ended September 30, 2007 and the year ended December 31, 2006 consisted of the following: 2007 (unaudited) 2006 Current: Federal $ 66,000 $ (17,948 ) State 3,924 1,700 Deferred Federal (710 ) 4,240 State (252 ) $ 765 Total tax (benefit) $ 68,962 $ (11,243 ) Deferred income taxes reflect the net tax effects of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for income tax purposes.The Company’s total deferred tax liabilities, deferred tax assets, and deferred tax asset valuation allowances at September 30, 2007 and December 31, 2006 are as follows: 12 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Nine Months Ended September 30, 2007 NOTE 5 - Income Taxes (continued) 2007 (unaudited) 2006 Net operating loss $ - $ - Depreciation Federal (788 ) (1,060 ) State (120 ) (160 ) Reserve for bad debts Federal 6,770 6,770 State 1,030 1,030 Vacation accrual Federal 7,561 6,135 State 1,124 915 Charitable contribution - 985 Deferred tax asset $ 15,577 $ 14,615 The reconciliation of income tax computed at statutory rates of income tax benefits is as follows: 2007 (unaudited) 2006 Expense at federal statutory rate $ 57,879 $ (26,043 ) State tax effects 3,921 1,700 Non deductible expenses 7,411 12,335 Taxable temporary differences 1,698 2,100 Deductible temporary differences (985 ) (6,340 ) Deferred tax asset valuation increase (962 ) 5,005 Income tax (benefit) $ 68,962 $ (11,243 ) NOTE 6 - Operating Leases (unaudited) The Company leases 3,504 square feet of office space at 5150 East Pacific Coast Highway, Long Beach, California 90804 that terminates in February 2011.The current monthly lease payment on this office space is $7,218 per month with 3% annual increases in each subsequent year, resulting in monthly lease payment of $7,887 at the expiration of the lease.The space the Company is leasing is sufficiently large to accommodate all of its administrative needs. Also the Company leases approximately 600 square feet of office space in Newport Beach, California on a month to month basis for $1,200 per month. Total Lease Commitments: Year Amount 2007 $ 21,654 2008 88,784 2009 91,450 2010 94,196 Thereafter 15,776 Total $ 311,860 Rent expense for the nine months ended September 30, 2007 and September 30, 2006 was $75,632 and $70,172, respectively. 13 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Nine Months Ended September 30, 2007 NOTE 7 - Major Customers The Company had four customers who, accounted for 10 percent, or more of the Company’s total revenues during the nine months ended September 30, 2007 and two customers in the year ended December 31, 2006.The percentages of total revenues for the nine months ended September 30, 2007 and the year ended December 31, 2006 are as follows: September 30, 2007 (unaudited) December 31, 2006 Customer A 17 % 10 % Customer B 13 % 10 % Customer C 10 % - % Customer D 10 % - % NOTE 8 - Accrued and Other Liabilities September 30, 2007 (unaudited) December 31, 2006 Accrued liabilities consist of the following: Employment Enrollment Fees $ 87,636 $ 100,000 Compensated Absences 22,271 18,065 Legal Fees 47,000 12,000 Other 8,000 12,000 Total $ 164,907 $ 142,065 14 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Nine Months Ended September 30, 2007 NOTE 9 - Options for Purchase of Common Stock In August 2002, the Company adopted a stock option plan.The Company adopted a plan which provides for the grant of options to officers, consultants and employees to acquire shares of the Company’s common stock at a purchase price equal to or greater than fair market value as of the date of the grant.Options are exercisable six months after the grant date and expire five years from the grant date.Under the Plan, the exercise price of any options granted is determined at the time of grant.The plan calls for a total of 1,000,000 shares to be held for grant.A summary of activity follows: 2002 Stock Option Plan Number of Shares Weighted Average Exercise Price Outstanding, January 1, 2006 66,250 $ .05 Granted - - Exercised - - Expired Unexercised - - Outstanding, December 31, 2006 66,250 $ .05 Exercisable, December 31, 2006 66,250 $ .05 Outstanding, January 1, 2007 66,250 $ .05 Granted - - Exercised - - Expired Unexercised (66,250 ) - Outstanding, September 30, 2007 - $ .05 Exercisable, September 30, 2007 - $ .05 In accordance with SFAS 123[R], Accounting for Stock-Based Compensation, $0 has been charged to compensation expense for the nine months ended September 30, 2007 and December 31, 2006, respectively. 15 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Nine Months Ended September 30, 2007 NOTE 10- Stock Option Agreement On April 20, 2004, the board of directors agreed to a stock option agreement with an officer of the Company, effective as of October 11, 2004.The agreement called for the grant of 350,000 options that vest and are exercisable as follows: 100,000 the first year, with an exercise price of $.05; 100,000 the second year, with an exercise price of $.10; and 150,000 the third year, with an exercise price of $.20.The options expire three years from the date of grant. 2004 Stock Option Agreement Number of Shares Weighted Average Exercise Price Outstanding, January 1, 2006 - $ - Granted 350,000 .13 Exercised - - Canceled - - Outstanding, December 31, 2006 350,000 $ .13 Exercisable, December 31, 2006 200,000 $ .08 Outstanding, January 1, 2007 350,000 $ .13 Granted - - Exercised - - Canceled - - Outstanding, September 30, 2007 350,000 $ .13 Exercisable, September 30, 2007 350,000 $ .13 In accordance with SFAS 123[R], Accounting for Stock-Based Compensation, $0 and $15,121 has been charged to compensation expense for the nine months ended September 30, 2007 and year ended December 31, 2006, respectively.The fair value of the option grant was established at the date of grant using the Black-Scholes option pricing model with the following weighted average assumptions: Risk-free interest rate 4.0 % Dividend yield 0 % Volatility 71 % Average expected term (years to exercise date) 2.14 16 Pacific Health Care Organization, Inc. Notes to Financial Statements For the Nine Months Ended September 30, 2007 NOTE 10- Stock Option Agreement – (continued) Employee stock options outstanding and exercisable under this agreement as of September 30, 2007 are: Granted and Outstanding Options Vested and Outstanding Options Range of Exercise Price Outstanding Options Weighted Average of Exercise Price- Granted Weighted Average Contractual Life (years) Outstanding Options Weighted Average Exercise Price-Vested $ .05-.20 350,000 $ .13 0.01 350,000 $ .13 NOTE 11 - Litigation A complaint was filed in Orange County, California Superior Court, Case No. 04cc04645, by plaintiffs Marvin Teitelbaum, a shareholder of the Company, and Peter Alezakis, a shareholder and former director of the Company (collectively "Plaintiffs") on or about April 7, 2004 against the Company's president Tom Kubota, former secretary and director, now deceased, Rudy LaRusso and the Company (collectively "Defendants"). On September 22, 2006, a settlement agreement was reached between the Company, Medex and Tom Kubota and Marvin Teitelbaum and Peter Alexakis dismissing the complaint and cross complaint in the matter. Each party to the action agreed to dismiss with prejudice their complaint and/or cross complaint in the above mentioned action. No party received any money, stock or other compensation as a result of the mutual release and settlement and each party agreed to be responsible for its own attorneys’ fee. NOTE 12 - Unaudited Information The financial statement for the nine months ended September 30, 2007 and 2006 were taken from the books and records of the Company without audit.However, such information reflects all adjustments, which are in the opinion of management, necessary to properly reflect the results of the nine months ended September 30, 2007 and 2006, and are of a normal, recurring nature.The information presented is not necessarily indicative of the results from operations expected for the full fiscal year. 17 Item 2.Management’s Discussion and Analysis of Financial Statements and Results ofOperations Overview For many years, workers’ compensation costs in the State of California have been high.This has led employers to leave the state to avoid these excessive costs.For some time the legislature of California has been actively involved in attempting to control workers’ compensation costs.Since 1993, the legislature in California has enacted various laws designed to introduce alternatives to the traditional model of worker’s compensation.These laws have focused on giving the employer greater control over the medical treatment of the injured worker for a longer period of time. Under the traditional model of workers’ compensation insurance coverage, the employer controls the selection of the medical provider for the first 30 days after the injury is reported.Thereafter the employee chooses the treating physician and the employer has no further control over the treatment of the patient. In 1993 the California legislature passed a bill that established Health Care Organizations.An HCO is a network of health care professionals specializing in the treatment of workplace injuries and in back-to-work rehabilitation and training.The benefit of the HCO to an employer is two-fold.First, the employer is able to control the medical treatment of the injured employee for 90 to 180 days rather than just during the first 30 days.Second, the HCO provides the employer a network of trained providers who specialize in treating injured workers to which it can refer its injured employees. Under the HCO guidelines, all HCOs are required to collect from each enrolled employer annual fees that are passed on to the California Division of Workers’ Compensation (“DWC”).These fees include an annual fee per employee enrolled in the HCO at the end of the calendar year.The HCO guidelines also impose certain data reporting requirements on the HCO and annual enrollment notice delivery requirements.These requirements increase the administrative costs of an HCO. In 2004, the California legislature enacted new laws that created the MPN.Like an HCO, an MPN is a network of health care professionals, but MPN networks are not required to have the same level of medical expertise in treating employees work place injuries.Under an MPN program, the employer dictates which physician the injured employee will see for the initial visit.Thereafter, the employee can choose to treat with any physician within the MPN network.Under the MPN program, however, for as long as the employee seeks treatment for his injury, he can only seek treatment from physicians within the MPN network. By virtue of our continued certification as an HCO, we were statutorily deemed to be qualified as an approved MPN on January 1, 2005.Because we already had qualified networks in place through our HCO program, we began offering MPN services in January 2005.As a licensed HCO and MPN, we are able to offer our clients an HCO program, an MPN program and a hybrid of the HCO and MPN programs.Under this hybrid model, an employer can enroll its employees in the HCO program, then prior to the expiration of the 90 or 180 day treatment period under the HCO program, the employer can enroll the employee into the MPN program.This allows employers to take advantage of both programs.To our knowledge, we are currently the only entity that offers both programs together in a hybrid program. 18 Unlike HCOs, MPNs are not assessed the annual enrollee fee that must be paid to the DWC.MPNs have fewer data reporting obligations and no annual enrollment notice delivery requirements.MPN’s are only required to provide an enrollment notice at the time the employee first joins the MPN and a second notice at the time the employee suffers a workplace injury.While we experienced increased HCO and MPN enrollment during the nine months ended September 30, 2007, the growth in MPN enrollment was much larger than the growth in HCO enrollment.We believe this was due to the fact that MPNs have no annual fee, and there is less administrative burden upon the employer with an MPN.In our experience, some of our clients prefer the HCO program because of the medical control element that is not offered in the MPN program, however, we have experienced and expect to continue to experience greater growth in MPN enrollment in the near future because of the lower costs and reporting obligations associated with the MPN program. The following information contained in this analysis should be read in conjunction with the unaudited condensed consolidated financial statements and related disclosures. Liquidity and Capital Resources We do not currently possess a financial institution source of financing and there is no guarantee that our revenues and other existing sources of cash will be adequate to meet our liquidity requirements. Our future capital requirements will depend on our ability to continue to develop our business and revenue, including our ability to maintain and expand our customer base, and the overall financial market conditions if and when we might seek potential investors.We continue to seek potential business acquisitions based on, among other criteria, the economics of any deal and subsequent projected future cash flow.If needed, we may seek additional funding through the sale of our common stock. As of September 30, 2007, we had cash on hand of $478,967 compared to $273,058 at December 31, 2006.The $205,909 increase in cash on hand is the result of our efforts to decrease operating expenses.We believe that cash on hand and anticipated revenues from operations will be sufficient to cover our operating costs over the next twelve months.We do not anticipate needing to find other sources of capital at this time.If, however, our revenues are less than anticipated we may need to find other sources of capital to continue operations.Most likely we would seek additional capital in the form of debt and/or equity.While we believe we are capable of raising additional capital, there is no assurance that we will be successful in locating other sources of capital on favorable terms or at all. Results of Operations Comparison of the nine months ended September 30, 2007 and 2006 Despite a 35% increase in the total number of employee enrollees during nine months ended September 30, 2007 total revenues increased less than 1% to $1,468,822. As a result of goodwill gesture, in February 2007, we entered into an agreement with a major customer to absorb the cost of re-enrolling their employees into the HCO program with no additional revenue being generated.Another contributing factor to small increase in revenues is the a la carte option we offer employers, which allows themto enter either our HCO or MPN program at a lower rate and pay a separate cost for other services as needed in the future.We expect that our goodwill gesture in February 2007 was a one-time event.We also anticipate that our a la carte option will continue to be a popular option in the future which could contribute to reductions in revenue in future quarters. 19 During the nine months ended September 30, 2007, we had approximately 216,000 total enrollees.This was made up of approximately 68,000 HCO clients and 148,000 MPN clients.By comparison during the nine months ended September 30, 2006 we had approximately 160,000 enrollees, including approximately 59,000 HCO enrollees and approximately 101,000 MPN enrollees.The 15% increase in HCO enrollees is the result of increasing customers and existing customers increasing their number of enrollees. The 46% increase in our MPN enrollees is the result of increasing customers and existing customers increasing their number of enrollees. Despite a 15% increase in HCO enrollment, during the nine months ended September 30, 2007 we experienced a 21% decrease in revenue from HCO fees.As discussed above, this decrease was primarily the result of the goodwill gesture we made to one of our clients in February 2007.Due to increased competition and barring legislative changes to reduce or eliminate government fees and otherwise reduce the costs and burdens of administering an HCO program to allow HCOs to be more price competitive with MPNs, we expect that profitability in our HCO program will continue to be challenging as market pressures continue to drive down the fees we can charge for HCO enrollment and could continue to negatively impact revenues from HCO enrollment.Based on a review of the expiration dates of current contracts with our existing HCO clients and our experience over the past year, we anticipate that during fiscal 2007 we will experience a 9% increase in total HCO enrollment with a 19% decrease in HCO revenue as a result of our goodwill gesture. With a 46% increase in MPN enrollment during the nine months ended September 30, 2007 we realized a 27% increase in MPN fees.The average fee we charged per MPN enrollee during the nine months ended September 30, 2007 was 58% lower than in nine months ended September 30, 2006. In the second and third quarters of 2006, we lowered our rates to be more competitive.The nine months ended September 30, 2007 reflect that significant rate reduction.While revenue increased from MPN enrollment during the first nine months, we expect MPN rates for services to remain relatively stable throughout the balance of fiscal 2007. We continue to anticipate that MPN revenue for the 2007 fiscal year will be approximately 20% higher compared to fiscal 2006. During the nine months ended September 30, 2007, other revenue increased 63% to $235,574 from $143,783 for the nine months ended September 30, 2006.The primary component of other revenue is nurse case management.We retain nurses on our staff who, at the request of our customers, will review the medical portion of a claim on behalf of our employer clients, claims managers and injured workers.We offer nurse case management services to our customers on an optional basis.We charge an additional fee for nurse case management services.We anticipate approximately 50% growth in other revenue by the end of fiscal 2007. We expect the aforementioned 19% decrease in HCO fees to more than offset the expected 20% increase in MPN fees and the anticipated 50% increase in other revenue and should result in an overall increase in total revenue of approximately 1% in 2007. Total expenses decreased 20% during the nine months ended September 30, 2007 compared to 2006. We expect total expenses to be approximately 17% lower during the 2007 fiscal year, primarily as a result of settling the lawsuit against the Company during 2006. 20 During the nine months ended September 30, 2007, consulting fees increased to $153,618 from $82,464 during the nine months ended September 30, 2006.This increase in consulting fees was primarily due to a former executive officer of Medex leaving his position during 2006 and becoming a consultant.We anticipate that consulting fees will continue to be higher throughout 2007 as we continue to retain the consulting services of the former Medex executive officer. Salaries and wages decreased $81,478 or 15% during the nine months ended September 30, 2007.The decrease in salaries & wages is attributable to the aforementioned resignation of the former Medex executive officer.We expect salaries and wages to be approximately 10% lower in 2007 as a result of the reduction in overall salaries and wages from the resignation of the former Medex executive officer, which was partially offset by the hiring of a new sales executive.As discussed above, however, we expect this decrease in salaries and wages in 2007 will be largely offset by the corresponding increase in consulting fees. For the nine months ended September 30, 2007, we incurred professional fees of $130,635 compared to $404,321 during the nine months ended September 30, 2006.This 68% decrease in fees is the result of decreased legal fees associated with settling the lawsuit in 2007.We expect professional fees to be about 67% lower in 2007, as compared to 2006, as a result of settling the lawsuit against the Company during 2006. During the nine months ended September 30, 2007, we incurred insurance expenses of $86,075, a $10,026 decrease over the prior year nine months.The decrease in 2007 is primarily due to a reduction in health insurance premiums resulting from the former Medex executive officer becoming an independent consultant.We expect insurance expenses to remain lower during the rest of 2007. Employment enrollment increased $5,334 to $52,200 during the nine months ended September 30, 2007, compared to the nine months ended September 30, 2006.As an HCO, we are required to pay a fee to the DWC for each person enrolled at the end of the calendar year in our HCO program.Because employee enrollment expenses are not determined until year end, we accrue expense during the year based on our estimation of what enrollment will be at year end. We anticipate that employee enrollment will be higher at December 31, 2007 than it was at December 31, 2006 due to more HCO enrolled employees. Under regulations applicable to HCOs and MPNs we are required to comply with certain data reporting and document delivery obligations.We currently contract out much of these data reporting and document delivery obligations to third parties.The costs we incur to meet these data reporting and document delivery requirements are reflected in our financial statements as data maintenance. Data maintenance costs are impacted by several factors, including the overall mix of enrollees in our HCO and MPN programs and the number of new enrollees during the year.HCOs are required to deliver enrollment notices annually to each HCO enrollee.By comparison, MPNs are required to deliver an enrollment notice only at the time of initial enrollment and at the time an enrollee is injured.As a result, after the first year, data maintenance fees for MPN enrollees are consistently about 50% lower than data maintenance fees for HCO enrollees.Therefore, depending on the mix of HCO and MPN enrollees and the number of new MPN enrollees versus ongoing MPN enrollees, our data maintenance costs may vary significantly from year to year even in years when our overall enrollment does not change materially. 21 Data maintenance fees may also vary significantly from employment enrollment fees in any given year.Employment enrollment fees are determined based on the number of HCO enrollees at the end of the calendar year.Employment enrollment fees do not take into account fluctuations in HCO enrollment during the year.By comparison, data maintenance fees are billed as services are provided.Therefore, we may have years when HCO enrollment is higher during the year than it is at the end of the calendar year, resulting in variances in data maintenance fees and employment enrollment fees in a given year. Data maintenance fees are also impacted by the prices we can negotiate with our third party service providers. During nine months ended September 30, 2007 we experienced a 15% increase in HCO enrollment and a 46% increase in MPN enrollment, resulting in an overall enrollment increase of 35%.Data maintenance fees decreased 20% during the nine months ended September 30, 2007.The decrease in data maintenance fees is primarily attributable to lower data maintenance costs associated with the renewal of MPN enrollees.We expect ­­­data maintenance fees will be lower by the end of 2007 as compared to 2006. General and administrative expenses increased 6% to $196,204 during the nine months ended September 30, 2007.This increase in general & administrative expense was attributable to increases in printing cost for enrollment literature. We do not expect general and administrative expenses will be materially higher for the year ended, December 31, 2007 as compared to the year ended, December 31, 2006. During the nine months ended September 30, 2007, total revenues were $1,468,822.This slight increase in total revenues and the 20% decrease in total expenses resulted in income from operations of $175,628 compared to loss from operations of $160,712 during nine months ended September 30, 2006.Correspondingly, we realized a net profit of $108,124 for the nine months ended September 30, 2007, compared to net loss of $113,123 during the nine months ended September 30, 2006.In 2007, we anticipate that a projected 20% increase in consulting fees will be more than offset by a 10% decrease in salaries and wages, and a 67% decrease in professional fees to result in a 20% decrease in total expenses in 2007.We expect this 20% decrease in total expenses and the projected slight increase in total revenue will result in net income for the 2007 fiscal year. Comparison of the three months ended September 30, 2007 and 2006 Total revenues increased 14% to $548,134 in the third quarter 2007 over the third quarter 2006. HCO revenues decreased 16%. This decrease was primarily the result of the goodwill gesture we made to one of our clients in February 2007.Due to increased competition and barring legislative changes to reduce or eliminate government fees and otherwise reduce the costs and burdens of administering an HCO program to allow HCOs to be more prices competitive with MPNs, we expect that enrollment in our HCO program will continue to be challenging and could continue to negatively impact revenues from HCO enrollment. MPN revenues increased 88% as a result of increasing customers and existing customers increasing their number of enrollees. Other revenue increased 50% as a result of our providing increased nurse case management services to our customers. Total expenses during the three months ended September 30, 2007 compared to 2006, decreased 29% to $433,655, primarily as a result of settling the aforementioned lawsuit during 2006. 22 During the three months ended September 30, 2007, consulting fees increased to $55,651 from $37,756 during the three months ended September 30, 2006.This increase in consulting fees was primarily due to a former executive officer of Medex leaving his position during 2006 and becoming a consultant. Salaries and wages decreased $24,094 or 14% during the three months ended September 30, 2007.The decrease in salaries & wages is attributable to the aforementioned resignation of the former Medex executive officer. For the three months ended September 30, 2007, we incurred professional fees of $44,472 compared to $217,788 during the three months ended September 30, 2006.Professional fees were lower as a result of the settlement of the lawsuit. During the three months ended September 30, 2007, we incurred insurance expenses of $34,363, an $8,562 increase over the prior year quarter.The increase during the three months ended September 30, 2007 is primarily due to increased premiums. Employment enrollment costs increased $8,067 to $17,400 during the three months ended September 30, 2007, compared to the three months ended September 30, 2006.As an HCO, we are required to pay a fee to the DWC for each person enrolled at the end of the calendar year in our HCO program.The 2006 third quarter employment enrollment fees were lower due to over accruing estimated employment enrollment fees in 2005. Data maintenance fees decreased $33,518 to $56,017 during the three months ended September 30, 2007. This 37% decrease is due to renegotiation with outside service vendors resulting in lower fees. General and administrative expenses increased 35% to $69,716 during the three months ended September 30, 2007 compared to the comparable three month period of 2006.This increase in general & administrative expense was attributable to increases in printing cost for enrollment literature and advertising. The 14% increase in our total revenue and 29 % decrease in total expenses during the three months ended September 30, 2007, resulted in a profit from operations of $114,479 compared to loss from operations of $129,727 during three months ended September 30, 2006. As a result of increasing revenues and decreasing expenses, we realized net income of $74,075 for the three months ended September 30, 2007, compared to net loss of $88,720 during the three months ended September 30, 2006. 23 Cash Flow During the nine months ended September 30, 2007 cash was primarily used to fund operations. We had a net increase in cash of $205,909 during the nine months ended September 30, 2007 as compared to September 30, 2006. See below for additional discussion and analysis of cash flow. For the nine months ended September 30, 2007 (unaudited) 2006 (unaudited) Net cash provided by (used in) operating activities $ 205,909 $ (29,839 ) Net cash used in investing activities - - Net cash provided by financing activities - - Net Change in Cash $ 205,909 $ (29,839 ) During the nine months ended September 30, 2007, net cash provided by operating activities was $205,909, compared to net cash used in by operating activities of $29,839 during the nine months ended September 30, 2006.As discussed herein we realized net income from operations of $108,124 during the nine months ended September 30, 2007, compared to a net loss of $113,123 during the nine months ended September 30, 2006, this increase of $ 221,247 resulted in the increase in cash. We did not engage in investing or financing activities during the nine months ended September 30, 2007 or 2006. Summary of Material Contractual Commitments Payment Period Total Less than 1 year 2-3 years 4-5 years After 5 years Operating Leases $ 311,860 $ 21,654 $ 180,234 $ 109,972 $ - Total $ 311,860 $ 21,654 $ 180,234 $ 109,972 $ - Off-Balance Sheet Financing Arrangements As of September 30, 2007 we had no off-balance sheet financing arrangements. Recent Accounting Pronouncements In February 2006, the FASB issued SFAS No. 155, ACCOUNTING FOR CERTAIN HYBRID FINANCIAL INSTRUMENTS – AN AMENDMENT OF FASB STATEMENTS NO. his Statement amends FASB Statements No. 133, accounting for Derivative Instruments and Hedging Activities, and No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities. This statement resolves issues addressed in Statement 133 Implementation Issued No. D1, “Application of Statement 133 to Beneficial Interests in Securitized Financial Assets.” The adoption of SFAS No. 155 did not have an impact on our consolidated financial statements. In March 2006, the FASB issued SFAS No. 156, ACCOUNTING FOR SERVICING OF FINANCIAL ASSETS – AN AMEDNMENT OF FASB STATEMENT No. 140. This Statement amends FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, with respect to the accounting for separately recognized servicing assets and servicing liabilities. The adoption of SFAS No. 156 did not have an impact on our consolidated financial statements. 24 In September 2006, the FASB issued SFAS No. 157, FAIR VALUE MEASUREMENTS. This statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The adoption of SFAS 157 did not have an impact on our consolidated financial statements. We presently comment on significant accounting policies (including fair value of financial instruments) in Note 2 to the financial statements. In September 2006, the FASB issued SFAS No. 158,EMPLOYERS’ ACCOUNTING FOR DEFINED BENEFIT PENSION AND OTHER POSTRETIREMENT PLANS –AN AMENDMENT OF FASB STATEMENTS NO. 87, 88, 106 AND 132(R). This statement improves financial reporting by requiring an employer to recognize the overfunded or underfunded status of a defined benefit postretirement plan (other that a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. The adoption of SFAS No. 158 did not have an impact on our consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, THE FAIR VALUE OPTION FOR FINANCIAL ASSETS AND FINANCIAL LIABILITIES – INCLUDING AN AMMENDMENT OF FASB STATEMENT NO.115. This statement’s objective is to improve financial reporting by providing us with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This statement is expected to expand the use of fair value measurement, which is consistent with the FASB’s long-term measurement objective for accounting for financial instruments. The adoption of SFAS 159 did not have an impact on our financial statements. We presently comment on significant accounting policies (including fair value of financial instruments) in Note 2 to the financial statements. Critical Accounting Policies and Estimates The preparation of financial statements in accordance with accounting standards generally accepted in the United States requires management to make estimates and assumptions that affect both the recorded values of assets and liabilities at the date of the financial statements and the revenues recognized and expenses incurred during the reporting period. Our estimates and assumptions affect our recognition of deferred expenses, bad debts, income taxes, the carrying value of our long-lived assets and our provision for certain contingencies. We evaluate the reasonableness of these estimates and assumptions continually based on a combination of historical information and other information that comes to our attention that may vary our outlook for the future. Actual results may differ from these estimates under different assumptions. Wesuggest that ourSummary of Significant Accounting Policies, as described in Note 2 of Notes to Consolidated Financial Statements, be read in conjunction with this Management’s Discussion and Analysis of Financial Condition and Results of Operations. We believe the critical accounting policies that most impact our consolidated financial statements are described below. 25 Basis of Accounting— We use the accrual method of accounting. Revenue Recognition— We apply the provisions of SEC Staff Accounting Bulletin ("SAB") No. 104, REVENUE RECOGNITION IN FINANCIAL STATEMENTS ("SAB 104"), which provides guidance on the recognition, presentation and disclosure of revenue in financial statements filed with the SEC. SAB 104 outlines the basic criteria that must be met to recognize revenue and provides guidance for disclosure related to revenue recognition policies. In general, we recognize revenue related to monthly contracted amounts for services provided when (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred or services have been rendered, (iii) the fee is fixed or determinable and (iv) collectibility is reasonably assured. Health care service revenues are recognized in the period in which fees are fixed or determinable and the related services are provided to the subscriber. Our subscribers pay for their services by check or electronic check payment, and revenue is then recognized ratably over the period in which the related services are provided. Advance billings to subscribers are recorded on the balance sheet as unearned revenue.In circumstances where payment is not received in advance, revenue is only recognized when earned. An allowance for uncollectible accounts is established for any customer who is deemed as possibly uncollectible. Principles of Consolidation—
